Citation Nr: 0946969	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder claimed as the residuals of an eye injury.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1980 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, in March 2009, which 
vacated a portion of a November 2007 Board Decision/Remand 
that denied entitlement to service connection for a bilateral 
eye disability.  The issue on appeal initially arose from a 
January 2003 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board issued a Decision/Remand in 
November 2007, that denied the appellant's claim for 
entitlement to service connection for a bilateral eye 
disability which was claimed to be the residuals of an eye 
injury.  The appellant appealed to the Court after he had 
been informed of the Board's action.  Upon review, the Court 
found that the VA erred in not fulfilling its duty to assist 
the appellant in the development of his claim.  Specifically, 
the Court found that the VA should have made a reasonable 
effort to obtain medical records involving the eyes and that 
by not doing so, error was committed.  It was further implied 
that since all of the medical records were not in the file 
when a medical care provider commented upon the etiology of 
the claimed eye disorder, the medical care provider's 
conclusions were faulty.  As such, the Court vacated and 
remanded this issue back to the Board for additional 
development and action.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), and to ensure full compliance with due process 
requirements, this case must be REMANDED to the RO/AMC for 
the further development of evidence.  Thus, the case is 
REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
from 2002 to the present for his claimed 
bilateral eye condition, and to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).  Also, if any VA records 
identified by the appellant are not 
located, this should be so noted in the 
record.  

2.  Thereafter, the appellant should be 
afforded a VA examination of the eyes.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
bilateral eye disability is related to 
the appellant's military service or any 
incident therein.  In that regard, it is 
specifically requested that the examiner 
state whether the appellant has recurrent 
conjunctivitis and, if so, whether it is 
at least as likely as not related to 
military service.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  In the report, 
the examiner must specifically discuss 
the appellant's complaints involving 
floaters, light sensitivity, and redness.  
If further testing or examination by 
specialists is required to evaluate the 
claimed disability, such testing or 
examination is to be done before 
completion of the examination report.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim now on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


